Citation Nr: 1035017	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.L., M.H.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to August 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified at a personal hearing at the RO in October 
2004.  In November 2004, the Veteran indicated that he wanted to 
attend a hearing to be conducted by a Veteran's Law Judge.  In 
May 2006, the Veteran reported that he no longer desired to 
attend a hearing.  

In September 2007, the Board adjudicated the claim of whether new 
and material evidence had been received to reopen the claim of 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an eye disability and also the reopened claim of 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an eye disability.  The Veteran appealed that part of 
the Board's decision which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for an eye disability to The 
United States Court of Appeals for Veterans Claims (the Court).  
In January 2009, the Court remanded the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for an 
eye disability back to the Board for compliance with the 
instructions included in a December 2008 Joint Motion for Remand.  

In June 2009, the Board again denied the claim.  The Veteran 
appealed this decision to the Court.  In April 2010, the Court 
remanded the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an eye disability back to 
the Board for compliance with the instructions included in an 
April 2010 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran claims that he currently experiences an eye disorder 
which he alleges is due to spinal anesthesia rendered in 
connection with knee surgery performed by VA in April 1973.  
Reports of VA examinations which were dated in May 1974 and June 
1974 resulted in findings that an eye disorder was not 
etiologically linked to the surgery.  Significantly, it is not 
apparent if the examiners who prepared the reports of the May and 
June 1974 VA examinations had access to and had reviewed the 
Veteran's claims file in connection with the examinations.  The 
examiner who prepared a general medical examination report in May 
1974 indicated that he did not have access to the claims file.  
An examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully informed.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds 
that the Veteran should be afforded another VA examination to 
determine the etiology of his eye disorders which is based on a 
review of all the pertinent evidence in the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for eye disorders.  After securing 
any necessary releases, obtain these 
records which have not already been 
associated with the claims file.  

2.  Following completion of the above, 
schedule the Veteran for a VA examination 
to determine the nature, extent and 
etiology of any eye disorder or disorders 
found on examination.  A list must be 
prepared of all eye disorders found on 
examination.  For all eye disorders found 
on examination, the examiner must provide 
an opinion as to whether it is at least as 
likely as not a (a 50 percent or greater 
probability) that they are directly due to 
the Veteran's active duty service.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that the 
Veteran currently experiences any 
additional disability (including, 
specifically, an eye disorder or disorders) 
as a result of the surgical procedure on 
the right knee, performed by VA in 1973, 
which was caused by carelessness, 
negligence, lack of proper skill, error in 
judgment or similar instance of fault on 
the part of VA in rendering the treatment 
or whether the disorder was due to an event 
which was not foreseeable.  In addressing 
this question, the examiner should opine 
whether VA failed to exercise the degree of 
care that would be expected of reasonable 
health care providers in rendering the 
treatment, or, that the treatment was 
rendered without the Veteran's consent 
(including consideration of the Veteran's 
contention that he had already been 
administered medication and was thereby 
impaired when he consented to the surgery).  
In determining events not reasonably 
foreseeable, the examiner should discuss 
whether or not any currently existing 
additional disability found on examination 
is considered by a reasonable healthcare 
provider to be an ordinary risk of the care 
rendered by VA in 1973.  If such risk was 
known, the examiner should discuss whether 
it is the type of risk that a reasonable 
health care provider would have disclosed 
to the Veteran.  

The claims folder must be made available to 
the examiner for review of pertinent 
documents therein and the examiner must 
annotate the examination report to indicate 
that such review had been conducted.  A 
complete rationale for all opinions 
expressed must be provided.  If any 
requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state.  

3.  After completion of the above and any 
additional development of the evidence that 
the AMC/RO may deem necessary, the AMC/RO 
should readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review, as 
appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

